   Case 1:21-cv-01636-PGG-KHP Document 42 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAPSTONE CAPITAL GROUP, LLC, and
CAPSTONE CREDIT, LLC,

                      Plaintiffs,                                    Order

               -against-                                      21 Civ. 1636 (PGG)

DANIEL J. HAHN, FRANCISCO JANITZIO
MORALES, MARTIN PINA, PRIDE OLEO
MEXICANA, S.A. DE C.V., and PRIDE OIL
AMERICANA LLC,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On May 13, 2021, this Court granted F. Andino Reynal’s motion to

withdraw as counsel for Defendants Francisco Janitzio Morales, Martin Piña, and Pride

Oleo Mexicana, S.A. de C.V. (See Dkt. No. 22) The Court explained that those

defendants had until June 12, 2021 to retain new counsel, and that “[i]n the event that no

lawyer ha[d] filed a notice of appearance for Defendant Pride Oleo Mexicana by that

date, the Court [would] entertain a motion for a default judgment as to that Defendant.”

(Id.)

               To date, no lawyer has filed a notice of appearance for Pride Oleo

Mexicana. Accordingly, Plaintiffs will move for a default judgment as to Pride Oleo

Mexicana in accordance with this Court’s Individual Rules of Practice for Civil Cases no

later than September 13, 2021. If no such application is made by September 13, 2021,

this Court will dismiss Plaintiffs’ claims against Pride Oleo Mexicana for failure to

prosecute.

Dated: New York, New York
       August 31, 2021
